Exhibit 10.2

 

RESTRICTED SHARE AWARD AGREEMENT

UNDER THE MRI INTERVENTIONS, INC.

2013 INCENTIVE COMPENSATION PLAN

Name of Grantee:    ____________________________________________        No. of
Restricted Shares:     ____________________________________________        Grant
Date:       ____________________________________________       

 

Pursuant to the MRI Interventions, Inc. 2013 Incentive Compensation Plan as
amended through the date hereof (the “Plan”), MRI Interventions, Inc. (the
“Company”) hereby grants under this Agreement (the “Agreement”) to the Grantee
named above the number of Restricted Shares specified above (the “Restricted
Shares”), subject to the restrictions and conditions set forth in this Agreement
and in the Plan. The Company acknowledges the receipt from the Grantee of
consideration with respect to the par value of the Restricted Shares in the form
of cash, past or future services rendered to the Company by the Grantee or such
other form of consideration as is acceptable to Committee. Capitalized terms in
this Agreement shall have the meanings specified in the Plan, unless a different
meaning is specified herein.

1.            Grantee’s Rights. The Grantee shall have no rights with respect to
this Agreement unless he or she shall have accepted this Agreement by
(i) signing and delivering to the Company a copy of this Agreement, and
(ii) delivering to the Company a stock power endorsed in blank. Upon execution
of this Agreement by the Grantee, the Restricted Shares shall be issued and held
by the Company’s transfer agent in book entry form, and the Grantee’s name shall
be entered as the stockholder of record on the books of the Company. Thereupon,
the Grantee shall have all the rights of a stockholder with respect to such
shares, including voting and dividend rights, subject, however, to the
restrictions and conditions specified in Section 2 below.

2.            Restrictions and Conditions.

(a)         Any book entries for Restricted Shares granted herein shall bear an
appropriate legend, as determined by the Committee in its sole discretion, to
the effect that such shares are subject to restrictions as set forth herein and
in the Plan.

(b)         Restricted Shares granted herein may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of by the Grantee prior
to vesting.

(c)         If the Grantee’s employment with the Company or its Affiliates is
voluntarily or involuntarily terminated for any reason (including death) prior
to vesting of the Restricted Shares granted herein, all unvested shares of
Restricted Shares shall immediately and automatically be forfeited and returned
to the Company.

3.            Vesting of Restricted Shares. The restrictions and conditions in
Section 2 of this Agreement shall lapse on the Vesting Date or Dates specified
in the following schedule so long as the Grantee remains in the Employment of
the Company or an Affiliate on such dates. If a series of Vesting Dates is
specified, then the restrictions and conditions in Section 2 shall lapse only
with respect to the number of Restricted Shares specified as vested on such
date.

 




 

Number of

Shares Vested

 

 

Vesting Date

  (____%)     (____%)     (____%)  

 

Subsequent to such Vesting Date or Dates, the Restricted Shares on which all
restrictions and conditions have lapsed shall no longer be deemed Restricted
Shares. Once the restrictions and conditions have lapsed, the Company shall
instruct its transfer agent to issue a stock certificate representing the vested
portion of the Restricted Shares. The Committee may at any time accelerate the
vesting schedule specified in this Section 3. Notwithstanding anything herein to
the contrary or in the Plan, in the event of a Change of Control, the Restricted
Shares shall become fully vested as of the effective time of the Change of
Control.

4.            Dividends. Dividends on the Restricted Shares, to the extent
declared and paid, shall be paid currently to the Grantee.

5.            Tax Withholding. The Grantee shall, not later than the date as of
which the receipt of this Agreement becomes a taxable event for Federal income
tax purposes, pay to the Company or make arrangements satisfactory to the
Committee for payment of any Federal, state, and local taxes required by law to
be withheld on account of such taxable event. Except in the case where an
election is made pursuant to Paragraph 6 below, the required minimum tax
withholding obligations of the Company may be satisfied, in whole or in part, by
the Company withholding from the Restricted Shares to be issued a number of
Restricted Shares with an aggregate Fair Market Value that would satisfy the
withholding amount due.

6.            Election Under Section 83(b). The Grantee and the Company hereby
agree that the Grantee may, within 30 days following the acceptance of this
Agreement as provided in Section 1 of this Agreement, file with the Internal
Revenue Service and the Company an election under Section 83(b) of the Internal
Revenue Code. In the event the Grantee makes such an election, he or she agrees
to provide a copy of the election to the Company. The Grantee acknowledges that
he or she is responsible for obtaining the advice of his or her tax advisors
with regard to the Section 83(b) election and that he or she is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents with regard to such election.

7.            Incorporation of Plan. Notwithstanding anything herein to the
contrary, the Restricted Shares shall be subject to and governed by all the
terms and conditions of the Plan, including the powers of the Committee set
forth in Section 4 of the Plan.

8.            Transferability. Unless otherwise approved by the Committee, this
Agreement is personal to the Grantee, is non-assignable and is not transferable
in any manner, by operation of law or otherwise, other than by will or the laws
of descent and distribution.

9.            No Obligation to Continue Employment. Neither the Company nor any
of its Affiliates is obligated by or as a result of the Plan or this Agreement
to continue the Grantee in employment and neither the Plan nor this Agreement
shall interfere in any way with the right of the Company or any such Affiliate
to terminate the employment of the Grantee at any time.

10.          Notices. Notices hereunder shall be mailed or delivered to the
Company at its principal place of business and shall be mailed or delivered to
the Grantee at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.

 




 

11.          Amendment. Pursuant to Section 15 of the Plan, the Committee may at
any time amend, alter or discontinue the Plan, but no such action may be taken
that adversely affects the Grantee’s rights under this Agreement without the
Grantee’s consent.

12.          No Fractional Shares. No fractional shares of the Company’s common
stock shall be issued or delivered pursuant to this Agreement, and the Committee
shall determine whether cash, other securities or other property shall be paid
or transferred in lieu of any such fractional shares or whether such fractional
shares or any rights thereto shall be canceled, terminated or otherwise
eliminated.

13.          Inconsistencies. In the event of an inconsistency between the terms
of this Agreement and the Grantee’s employment agreement with the Company, if
any, the terms of such employment agreement shall govern.

14.          Electronic Consent. The Company may choose to deliver certain
statutory materials relating to the Plan in electronic form. By accepting the
Restricted Shares, the Grantee agrees that the Company may deliver these
materials in an electronic format. If at any time the Grantee would prefer to
receive paper copies of these documents, as the Grantee is entitled to, the
Company will provide paper copies upon written request by the Grantee to the
Secretary of the Company.

[SIGNATURE PAGE FOLLOWS]

 

 

 

IN WITNESS WHEREOF, the Company has executed this Agreement on and as of the day
and year first above written.

MRI INTERVENTIONS, INC.

 

 

By:

 

 

Name: 

 

 

Title:

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

 

  Grantee’s Signature               Grantee’s Name           Grantee’s Address  
                         

 

 

 

 

 

 

 

 

26867615.1

 

 

 

[Signature Page to Restricted Share Award Agreement]

